Citation Nr: 9916497	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-24 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for disability 
manifested by brain damage, nervous breakdown, loss of 
memory, heart failure, lung disease, tremors, severe 
headaches, impotency, and nausea, claimed as due to carbon 
monoxide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946 and from March 1946 to February 1963.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
decisions by the RO in Columbia, South Carolina.


REMAND

On a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
dated in July 1995, it was requested that a hearing be held 
before a member of the Board at the RO.  This request was 
later reiterated in an August 1996 submission.  Subsequently, 
in January and May 1998, it was requested that a hearing be 
held before a member of the Board in Washington, D.C.  In 
July 1997, a VA Form 9 was received which indicated that a 
Board hearing was not desired.  This same intent was 
expressed on a June 1998 VA Form 9.

By letter dated June 1, 1999, the Board sought clarification 
as to whether a hearing before a member of the Board was 
desired on the present appeal.  Thereafter, on June 9, 1999, 
a response was received.  It was requested that a hearing be 
held before a member of the Board at the RO.  In view of this 
request, a remand is now required.  38 C.F.R. §§ 20.700(a), 
20.703 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule a hearing before 
a member of the Board at the RO.  The 
appellant and the representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1998).

After the appellant and the representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


